 



Exhibit 10.60
August 16, 2006

     
Board of Directors
  Mr. O. Edwin French
MedCath Corporation
  President and Chief Executive Officer
10720 Sikes Place, Suite 300
  MedCath Corporation
Charlotte, North Carolina 28277
  10720 Sikes Place, Suite 300
 
  Charlotte, North Carolina 28277

Re: Resignation from Employment
Gentlemen:
Please accept this letter as my voluntary resignation from employment with
MedCath Corporation effective as of August 21, 2006.
I understand that I currently hold fully vested and exercisable options that
were granted to me during my employment with the Company to acquire 720,000
shares of the Company’s common stock. However, if I exercised all of such
options, 432,000 of the shares acquired in connection with the exercise would be
subject to a resale restriction that would prohibit me from selling the shares
for three years. In view of such resale restriction, I agree to the cancellation
of 432,000 of my options concurrently with my resignation. I understand that the
remaining options to purchase 288,000 shares will remain fully exercisable for
the 90 calendar day period following the effective date of my resignation and
that any shares acquired from the exercise of such remaining options will not be
subject to the three-year resale restriction.
My resignation does not affect my status, and I will continue to serve as
Chairman of the Board of Directors of the Company. My resignation also does not
affect any stock options granted to me as a non-employee director of the
Company. I understand that the Board of Directors has agreed that I will receive
the standard non-employee director fees and stock option grants for my Board
service plus an additional $25,000 per year for my service as Chairman of the
Board.
I would appreciate your having the enclosed copy of this letter signed on behalf
of the Company and returning it to me to evidence the Company’s acceptance of my
resignation and its agreement to the arrangements and other matters described in
this letter.

        Very truly yours,
 
    /s/ John T. Casey   John T. Casey
 
    Accepted and Agreed To:
 
    MedCath Corporation
 
   
By:
  /s/ O. Edwin French
 
   
 
  O. Edwin French
President and Chief Executive Officer

